DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on June 15, 2021.  As directed by the amendment: claim(s) 1 have been amended, claim(s) 5 have been cancelled, and claim(s) 21 have been added. Thus, claims 1-4 and 6-21 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-21 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 6-16 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (WO 2014/130865 A2) as listed on the IDS submitted on 07/09/19  in view of Herb (US 2017/0056643 A1).
Regarding claim 1, Zhu discloses a stimulator device (e.g. Fig 3), comprising: a plurality of electrode nodes, each electrode node configured to be coupled to one of a plurality of electrodes configured to contact a patient’s tissue (e.g. Fig3:26 [0044]); and stimulation circuitry configured to provide a repeating packet of pulses at at least two of the electrode nodes selected to create a stimulation current through the patient’s tissue (e.g. [0060]-[0062] Fig 11 common electrode set E1), wherein the pulses in each packet at at least one of the at least two electrode nodes comprise at least one monophasic anodic pulse (e.g. [0060]-[0062] Fig 11:64) and a plurality of monophasic cathodic pulses (e.g. [0060]-[0062] Fig 11:62a-d), wherein the at least one monophasic anodic pulse comprises a first amplitude, and wherein the plurality of monophasic cathodic pulses each comprise an amplitude less than the first amplitude (e.g. [0062] Fig 11). Zhu is silent regarding wherein the at least one monophasic anodic pulse and the plurality of monophasic cathodic pulses in each packet are not charge balanced at each of the at least one electrodes. Although, Zhu discloses how the composite pulses will be charged balanced since they are delivered to the common electrode set in [0058].
However, Herb discloses a transcutaneous electrical nerve stimulation using unbalanced biphasic waveform and novel electrode arrangement wherein the at least one anodic pulse and the plurality of cathodic pulses in each packet are not charge balanced at each of the at least one electrodes (e.g. [0054]). Herb teaches that the electrical stimulation system may deliver a stimulation pulse that is unbalanced having either a “net” positive charge or a “net” negative charge.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Zhu to incorporate the teachings of Schepis wherein the at least one monophasic anodic pulse and the plurality of monophasic cathodic pulses in each packet are not charge balanced at each of the at least one electrodes for the purpose of utilizing another known way of stimulating the user such as an electrical stimulation that is charge unbalanced.
Furthermore, there are only two options for the system to execute either charge balanced or not charge balanced. The instant specification does not give any criticality or unexpected results for the system to be not charge balanced as detailed in [0038]. Therefore, it would have been obvious to try either known option which includes either the at least one monophasic anodic pulse and the plurality of monophasic cathodic pulses in each packet are (1) not charge balanced or (2) charge balanced.
Regarding claim 2, Zhu discloses wherein the at least one monophasic anodic pulse and the plurality of monophasic cathodic pulses in each packet are separated by gaps during which the stimulation current is not created through the patient’s tissue (e.g. Zhu: Fig 11 [0060]-[0062] the modulation pulses are delivered in such a manner that the spacing of the modulation pulses are uniform…there is a temporal integration of the stimulation effects induced from the modulation pulses within the neural tissue’s responsive time frame
Regarding claim 3, modified Zhu discloses wherein the amplitudes of the plurality of monophasic cathodic pulses are equal in each packet (e.g. Zhu: Fig 11 [0061] the size (amplitude and width) of the modulation pulses are uniform).
Regarding claim 4, modified Zhu discloses wherein each packet comprises only the at least one monophasic anodic pulse and the plurality of monophasic cathodic pulses (e.g. Zhu: [0062] Fig 11).
Regarding claim 6, modified Zhu discloses wherein the at least one monophasic anodic pulse and the plurality of monophasic cathodic pulses in each packet are not charge balanced at each of the at least one electrodes (e.g. Zhu: [0058] the composite pulses are charge balanced, but the individual pulses are not charge balanced).
Regarding claim 7, modified Zhu discloses wherein the pulses in each of the packets comprise a single monophasic anodic pulse and a plurality of monophasic cathodic pulses (e.g. Zhu: [0060]-[0062] Fig 11:62a-d/64).
Regarding claim 8, modified Zhu discloses wherein each packet further comprises a passive charge recovery phase, wherein during the passive charge recovery phase the stimulation circuitry is configured to short the at least two of the electrode nodes to a reference voltage (e.g. Zhu: [0009] Fig 11 the anodic charge is the recovery phase that is generate after the stimulation phase).
Regarding claim 9, modified Zhu discloses wherein the first amplitude of the at least one monophasic anodic pulse and each amplitude of the plurality of monophasic cathodic pulses are selected to be therapeutically effective to recruit neural elements in the patient’s tissue (e.g. Zhu:
Regarding claim 10, modified Zhu is silent regarding wherein the first amplitude of the at least one monophasic anodic pulse is selected to be therapeutically effective to recruit neural elements in the patient’s tissue, but wherein each amplitude of the plurality of monophasic cathodic pulses is selected to not be therapeutically effective to recruit neural elements in the patient’s tissue. However, Zhu discloses in [0009] and [0061] to utilize the opposite functionality, wherein the at least one monophasic anodic pulse is not therapeutically effective and the cathodic pulses are therapeutically effective. Therefore, it would have been obvious to one of ordinary skill in the art to modify the system to utilize the wherein the first amplitude of the at least one monophasic anodic pulse is selected to be therapeutically effective to recruit neural elements in the patient’s tissue, but wherein each amplitude of the plurality of monophasic cathodic pulses is selected to not be therapeutically effective to recruit neural elements in the patient’s tissue to get the desired effect in the neural tissue.
Regarding claim 11, modified Zhu discloses wherein the at least one monophasic anodic pulse comprises a passive monophasic anodic pulse, wherein the stimulation circuitry is configured to provide the passive monophasic anodic pulse by shorting the at least two of the electrode nodes to a reference voltage (e.g. Zhu: [0009]; [0061] the system utilizes the anodic pulse to create a recovery phase that prevents direct current charge transfer through the tissue avoiding cell trauma).
Regarding claim 12, modified Zhu discloses wherein the stimulation circuitry is configured to provide the at least one monophasic anodic pulse and the plurality of monophasic cathodic pulses at a constant frequency at each of the at least two of the electrode nodes (e.g. Zhu: 
Regarding claim 13, modified Zhu discloses further comprising a case for housing the stimulation circuitry, wherein the case is conductive, and wherein the conductive case comprises one of the plurality of electrodes (e.g. Zhu: Fig 3 [0044])
Regarding claim 14, modified Zhu discloses wherein one of the at least two of the electrode nodes comprises an electrode node coupled to the conductive case (e.g. Zhu: Fig 3 [0044] the outer case may serve as an electrode).
Regarding claim 15, modified Zhu discloses further comprising at least one implantable lead wherein some of the electrodes are located on the at least one implantable lead (e.g. Zhu: Fig 2 [0043]).
Regarding claim 16, modified Zhu discloses wherein the at least one of the at least two electrode nodes comprises an electrode node coupled to an electrode located on the at least one implantable lead (e.g. Zhu: Fig 2 [0043]).
Regarding claim 18, modified Zhu discloses wherein the first amplitude of the at least one monophasic anodic pulse and each amplitude of the plurality of monophasic cathodic pulses comprise constant current amplitudes (e.g. Zhu: Fig 11; [0061]).
Regarding claim 19, modified Zhu discloses wherein the pulses in each packet at at least one other of the at least two electrode nodes comprise at least one monophasic cathodic pulse corresponding in time to the at least one monophasic anodic pulse and a plurality of monophasic anodic pulses each corresponding in time to one of the plurality of monophasic cathodic pulses, wherein the at least one monophasic cathodic pulse comprises the first amplitude, and wherein each of the plurality of monophasic anodic pulses comprises the amplitude of its corresponding monophasic cathodic pulse (e.g. Zhu:
Regarding claim 20, modified Zhu discloses wherein the at least one monophasic anodic pulse and the plurality of monophasic cathodic pulses are charge imbalanced at each of the at least one electrodes in a plurality of the packets, but wherein the charge is balanced at each of the at least one electrodes over a duration of the plurality of packets (e.g. Zhu: [0058]).
Regarding claim 21, Zhu discloses a method of forming pulses in a stimulator device having a plurality of electrode nodes, each electrode node configured to be coupled to one of a plurality of electrodes configured to contact a patient’s tissue (e.g. Fig 3 [0044]), the method comprising: providing from stimulation circuitry in the stimulator device a repeating packet of pulses at at least two of the electrode nodes selected to create a stimulation current through the patient’s tissue (e.g. [0060]-[0062] Fig 11 common electrode set E1), wherein the pulses in each packet at at least one of the at least two electrode nodes comprise at least one monophasic anodic pulse (e.g. [0060]-[0062] Fig 11:64) and a plurality of monophasic cathodic pulses (e.g. [0060]-[0062] Fig 11:62a-d), wherein the at least one monophasic anodic pulse comprises a first amplitude, and wherein the plurality of monophasic cathodic pulses each comprise an amplitude less than the first amplitude (e.g. [0062] Fig 11). Zhu is silent regarding wherein the at least one monophasic anodic pulse and the plurality of monophasic cathodic pulses in each packer are not charge balanced at each of the at least one electrodes. Although, Zhu discloses how the composite pulses will be charged balanced since they are delivered to the common electrode set in [0058].
However, Schepis discloses a treatment kit to percutaneously block painful sensations by applying electrical stimulation to a user wherein the at least one Schepis teaches that electrical stimulation systems while most embodiments are predominantly charged balanced there are some embodiments where the electrical stimulation is charged unbalanced.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Zhu to incorporate the teachings of Schepis wherein the at least one monophasic anodic pulse and the plurality of monophasic cathodic pulses in each packer are not charge balanced at each of the at least one electrodes for the purpose of utilizing another known way of stimulating the user such as an electrical stimulation that is charge unbalanced.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Schepis as applied to claim 1 above, and further in view of Aghassian (US 2015/0157861 A1) as disclosed on the IDS submitted on 04/02/19.
Regarding claim 17, modified Zhou is silent regarding wherein each electrode node is coupled to an electrode through a DC-blocking capacitor.
However, Aghassian teaches an implantable stimulator device having component embedded in a circuit board wherein each electrode node is coupled to an electrode through a DC-blocking capacitor (e.g. [0033]; [0036] Fig 5B:70 [0016])
Therefore, it would have been obvious to one of ordinary skill in the art to modify the system of Zhou to incorporate the teachings of Aghassian wherein each electrode node is coupled to an electrode through a DC-blocking capacitor for the purpose of Aghassian [0033]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Jessandra Hough								August 31, 2021
/J.F.H./Examiner, Art Unit 3792                                                                                                                                                                                                        
/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792